CARPENTER, J.
This action is brought by Peter Gallo to recover for expenses for medical attendance, and so forth, that it was necessary to expend in attempting the cure of his daughter, Mary Gallo, the plaintiff in an action entitled Mary Gallo, p. a. vs. Simpson Spring Co., No. 68641. In Peter Gallo’s case against the Simpson Spring Co., the jury returned a verdict for $3500. The defendant filed a motion for a new trial in due course, alleging the usual grounds.
The liability in this case was discussed in the rescript filed in case numbered 68641, and upon the jury’s finding that the defendant was liable for the injuries sustained by Mary Gallo, the Court feels that the sum of $3500 is not excessive, as the evidence showed at least that amount of money expended, and also feels that substantial justice has been done.
Motion for new trial denied.